UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 16-6382


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

IRVINE JOHNSTON    KING,   a/k/a    Irvine     Johnson     King;   AISHA
RASHIDATU KING,

                 Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Claude M. Hilton, Senior
District   Judge.     (1:12-cr-00180-CMH-1;   1:12-cr-00180-CMH-2;
1:15-cv-00811-CMH; 1:15-cv-00812-CMH)


Submitted:   January 31, 2017                 Decided:    February 15, 2017


Before DUNCAN    and   FLOYD,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Vacated in part and remanded by unpublished per curiam opinion.


John Patrick Elwood, Lindsey Robinson Vaala, VINSON & ELKINS,
LLP, Washington, D.C., Conor Paul McEvily, VINSON & ELKINS, LLP,
Houston, Texas, for Appellants.     Kimberly G. Ang, Christopher
John Catizone, OFFICE OF THE UNITED STATES ATTORNEY, Rachel
Gabrielle Hertz, Lauren Elyse Marziani, Special Assistant United
States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Irvine Johnston King and Aisha Rashidatu King appeal the

district court’s orders denying relief on their 28 U.S.C. § 2255

(2012) motions.        We previously granted a partial certificate of

appealability and ordered further briefing on a single issue:

whether the district court abused its discretion in denying,

absent    an    evidentiary      hearing,         the     Kings’      claim    that     their

counsel        rendered        ineffective              assistance          during       plea

negotiations.         Having     reviewed         the     record      and   the   parties’

submissions, we vacate in part and remand for an evidentiary

hearing.

       “We review de novo a district court’s legal conclusions in

denying a § 2255 motion.”            United States v. Ragin, 820 F.3d 609,

617    (4th    Cir.   2016).      We    review          for   abuse    of     discretion    a

district court’s decision not to hold an evidentiary hearing in

a postconviction proceeding.              See Gordon v. Braxton, 780 F.3d
196,   204     (4th   Cir.   2015).       “When         the   district        court   denies

§ 2255 relief without an evidentiary hearing, the nature of the

court’s ruling is akin to a ruling on a motion for summary

judgment,”      and   the    facts     must       be    viewed   “in    the     light    most

favorable to the § 2255 movant.”                       United States v. Poindexter,

492 F.3d 263, 267 (4th Cir. 2007).

       The district court must hold an evidentiary hearing on a

§ 2255 motion “[u]nless the motion and the files and records of

                                              2
the case conclusively show that the prisoner is entitled to no

relief.”       28 U.S.C. § 2255(b); see United States v. Thomas, 627
F.3d 534, 538 (4th Cir. 2010).            The determination of whether to

hold   an   evidentiary   hearing   ordinarily       is   left   to     the   sound

discretion of the district court.           Raines v. United States, 423
F.2d 526, 530 (4th Cir. 1970).        However, “if the parties produce

evidence disputing material facts with respect to non-frivolous

habeas allegations, a court must hold an evidentiary hearing to

resolve those disputes.”        United States v. White, 366 F.3d 291,

297 (4th Cir. 2004); see United States v. Witherspoon, 231 F.3d
923, 926-27 (4th Cir. 2000); United States v. Magini, 973 F.2d
261, 264 (4th Cir. 1992).

       Here,     the   Kings’     affidavits      and      their        attorneys’

declarations      materially    conflict      with    regard       to    numerous

matters, including what advice counsel provided regarding the

strength of the Government’s case, the extent to which the Kings

were aware of the sentence they likely would face if they went

to trial, the extent to which counsel examined the evidence and

reviewed that evidence with the Kings, and when and how counsel

communicated plea offers to the Kings.           The supporting documents

provided by the Government do not fully resolve these material

disputes.

       Although “there is no prohibition against a court making

credibility      determinations    based    on   competing       affidavits     in

                                      3
certain circumstances,” Strong v. Johnson, 495 F.3d 134, 139

(4th Cir. 2007), our review of the record leads us to reject the

notion that an evidentiary hearing would “add little or nothing

to the proceedings,” United States v. Barsanti, 943 F.2d 428,

440 (4th Cir. 1991).              Importantly, while counsel’s statements

are    more     detailed    and    more   fully     supported    by    documentary

evidence, we cannot conclude that the Kings’ contrary affidavits

are so conclusory or so implausible as to warrant their outright

rejection, or to otherwise dispel the material factual disputes

at issue in their case.              Because these factual disputes turn

upon     credibility       determinations       and    “relate      primarily       to

purported occurrences outside the courtroom and upon which the

record could, therefore, cast no real light,” we conclude this

action falls within the class of cases in which “an evidentiary

hearing is especially warranted.”                 See White, 366 F.3d at 302

(alteration, citations, and internal quotation marks omitted).

We     therefore    conclude      that    the     district   court     abused      its

discretion in prematurely rejecting the Kings’ claim absent an

evidentiary hearing.

       As   a   final   matter,     the   Kings    request   that     the   case    be

reassigned to a different district judge upon remand.                       We deny

this request, as we conclude that reassignment is not necessary

to preserve the appearance of justice and would entail a waste

of judicial resources disproportionate to any conceivable gains.

                                          4
See United States v. North Carolina, 180 F.3d 574, 583 (4th Cir.

1999); United States v. Guglielmi, 929 F.2d 1001, 1007 (4th Cir.

1991).

     Accordingly, we vacate in part the district court’s orders

dismissing   the   Kings’   § 2255    motions.     We     remand   with

instructions to grant the Kings an evidentiary hearing on their

claim that counsel was ineffective in failing to sufficiently

investigate and render prompt and adequate advice during plea

negotiations.   In so doing, we offer no view as to the merits of

the Kings’ claim, leaving that determination to the district

court in the first instance.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                        VACATED IN PART
                                                           AND REMANDED




                                 5